UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24230 ENERGY FOCUS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3021850 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 32000 Aurora Rd., Solon, OH (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(440) 715-1300 None (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, as of May 10, 2013 was 44,698,650. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 a. Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 b. Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (Unaudited) 4 c. Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2013 and 2012 (Unaudited) 5 d. Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (Unaudited) 6 e. Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 23 Exhibit Index 24 2 Item 1.Financial Statements ENERGY FOCUS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands except share and per share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents, includes restricted cash of $135 and $252, respectively $ $ Trade accounts receivable less allowances of $189 and $265, respectively Retainage receivable Inventories, net Costs in excess of billings 97 99 Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Collateralized assets Other assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Billings in excess of costs Credit line borrowings Current maturities of long-term debt Total current liabilities Other liabilities 18 30 Long-term debt Total liabilities SHAREHOLDERS' EQUITY Preferred stock, par value $0.0001 per share: Authorized: 2,000,000 shares in 2013 and 2012 Issued and outstanding: no shares in 2013 and 2012 - - Common stock, par value $0.0001 per share: Authorized: 100,000,000 shares in 2013 and 2012 Issued and outstanding: 44,698,650 at March 31, 2013 and December 31, 2012 4 4 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity ) Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 ENERGY FOCUS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands except per share amounts) (unaudited) Three months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development 37 46 Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other income (expense): Other expense ) ) Interest income - 1 Interest expense ) ) Loss before income taxes ) ) Provision for income taxes (3
